Citation Nr: 0319059	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for aortic stenosis 
with heart murmur.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
denied service connection for aortic stenosis and for heart 
murmur (claimed as heart murmur/disease).  In October 2000, 
the Board remanded the claim for further procedural 
development.

During the course of this appeal, the veteran claimed service 
connection for hypertension.  The RO denied this claim in a 
May 2000 decision.  The veteran has since perfected an appeal 
of this decision.

The present Board decision addresses the issue of service 
connection for aortic stenosis with heart murmur; the service 
connection for hypertension issue is the subject of the 
remand at the end of the decision.


FINDINGS OF FACT

The veteran currently has aortic stenosis with systolic heart 
murmur which initially manifested itself during his active 
duty service.


CONCLUSION OF LAW

Aortic stenosis with systolic heart murmur was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1962 
to March 1966.  His enlistment physical, performed in May 
1962, noted essentially normal findings throughout.  The 
heart was normal, and the report listed a blood pressure 
reading of 132/86.  A February 1965 treatment report noted a 
systolic murmur first heard in September 1964.  The report 
noted the veteran's complaints of occasional chest pain.  An 
electrocardiogram (EKG) series and cardiac fluoroscopy were 
performed and found to be normal.  Physical examination 
revealed a blood pressure reading of 120/80.  The examiner 
concluded that the quality of the murmur, its short early 
systolic nature, and it variance with respiration make it 
most probably functional in etiology.  No other evidence of 
valvular disease was found.  In March 1965, a re-enlistment 
physical was conducted.  The report noted the heart to be 
normal and listed a blood pressure reading of 132/78.  A 
medical history report, dated in March 1965, noted complaints 
of shortness of breath and pain and pressure in the chest.  
The report noted that the work up of these symptoms had been 
negative.  In January 1966, the discharge examination was 
conducted.  The report listed the heart as abnormal and 
indicated that there was a grade I/VI mitral area murmur.  
Blood pressure was listed as 156/88.  A medical history, 
taken at that time, noted complaints including shortness of 
breath and pain or pressure in the chest.  The report 
indicated that these symptoms consist of palpitations when 
nervous, and that he had previously underwent a negative 
cardiac workup.

In June 1999, the veteran filed a claim seeking service 
connection for heart murmur/disease.  In support of his 
claim, he submitted copies of his post service private 
treatment records, dated from 1978 to 1993.  An October 1978 
treatment report noted a three-year history of hypertension.  
At that time, he was placed on Aldomet and Hydrodiuril and 
has continued to take them since.  It also noted his 
inservice treatment for a heart murmur, which he was told was 
a functional murmur.  Physical examination revealed blood 
pressure readings of 160/100 in both arms while sitting.  
There was a grade II-III/VI harsh systolic ejection murmur at 
the aortic valve, left lower sternal border radiating into 
the back and into carotids.  There were occasional ejection 
clicks.  The report concluded with an assessment of 
hypertension and murmur which is suggestive of aortic 
stenosis versus idiopathic hypertrophic subaortic stenosis.

The October 1978 treatment report also noted that the veteran 
had been previously treated by G. Mayfield, M.D.  A notation 
to the report, subsequently added by the veteran, indicated 
that he believes Dr. Mayfield is deceased and that he has 
been unable to locate these records.  A November 1978 
treatment report noted a blood pressure of 140/90.  The 
report concluded with diagnoses of hypertension and murmur 
suggestive of aortic stenosis.  It also recommended that he 
quit smoking and drinking.  A treatment report, dated in 
January 1981, noted a Grade II/VI aortic murmur, multiple 
clicks, with no S3 or S4. The report concluded with an 
assessment of atypical chest pain, maybe reflux.

In December 1982, he underwent a full physical examination 
for discomfort.  The report noted his history of stable 
hypertension.  Physical examination of the chest revealed it 
to be clear.  S-1 and S2 physiologic, grade II/VI systolic 
ejection murmur was heard at the aortic area in the left 
sternal border going into the apex and up toward the clavicle 
but not extending beyond it.  There were multiple ejection 
clicks heard throughout and no diastolic murmurs.  X-ray 
examination of the chest revealed the heart to be normal in 
size and shape.  It also showed several small calcified 
granuloma and lung markings were slightly heavy probably from 
smoking.  The report concluded with diagnoses of stable 
hypertension, alcohol and cigarette abuse, and aortic flow 
murmur.

An echocardiogram, performed in October 1988, revealed mild 
aortic stenosis.  An August 1990 treatment report noted that 
he continued to smoke two and one-half packs of cigarettes 
per day.  A March 1993 treatment report noted diagnoses of 
hypertension, signs of portal hypertension, alcohol and 
tobacco abuse, and chronic obstructive pulmonary disease.

In support of his claim, medical treatment records, dated 
from 1995 to 2001, were retrieved from the VA medical center 
in Augusta, Georgia.  A treatment report, dated in March 
1995, noted diagnoses of hypertension, reflux and systolic 
murmur.  
An electrocardiogram, performed in March 1999, noted findings 
of moderate aortic stenosis, concentric left ventricle 
hypertrophy with normal systolic function, and probable LV 
diastolic dysfunction.  An August 1999 treatment report noted 
the complaints of shortness of breath and chest pain.  The 
report indicated that the veteran continues to smoke 
cigarettes.  It concluded with assessments of hypertension, 
aortic stenosis, gastroesophageal reflux disease and chronic 
tobacco use.  The report of a cardiac catheterization, 
performed in July 2000, concluded with diagnosis of aortic 
stenosis and hypertension.  

In November 1999, the veteran filed a notice of disagreement 
indicating that he had been taking blood pressure medications 
since approximately 1968. 

In March 2000, a VA cardiovascular examination was conducted.  
The report noted the veteran's complaints of fatigue, 
shortness of breath and sharp chest pain on the left side.  
Physical examination revealed a blood pressure reading of 
170/98.  Heart examination revealed cardiomegaly.  First 
heart sound was normal, and the second heart sound aortic 
component was diminished.  An ejection systolic murmur grade 
III/VI was indicated, with radiation to the neck, the 
pericardium and parasternal area.  No S3 or S4.  An EKG 
revealed normal sinus rhythm, with left atrial enlargement 
and left ventricular hypertrophy.  Echocardiogram revealed 
mild left ventricular hypertrophy, with normal cardiac 
chamber size.  Mild calcific aortic stenosis, with a valve 
area of 1.28 square centimeters.  A peak gradient of 60 
millimeters and a mean gradient of 30 millimeters.  Overall, 
normal left ventricular systolic function estimated at 60 
percent, with no segmental wall motion abnormality.  Mitral, 
tricuspid and pulmonic valves appear normal.  An exercise 
stress test revealed excellent exercise tolerance and 
capacity with no EKG evidence of ischema.  The examiner 
indicated that these findings were consistent with the 
diagnosis of mild calcific aortic stenosis with a valve area 
of 1.28 square centimeters.  He was not in heart failure, and 
functional capacity was Class II.  The examiner indicated 
that he believed the veteran's blood pressure was mildly 
uncontrolled, and very well could be controlled by optimizing 
his medical therapy.  The examiner then stated:

It is my opinion that the heart murmur, 
which was first noted in 1964, is 
probably the murmur of aortic stenosis, 
which is pathological in nature.  I 
believe the aortic stenosis that was 
first suspected in 1978 and diagnosed in 
1993, is probably related to his in 
service heart murmur, that was first 
diagnosed in 1964.  He would certainly 
benefit from discontinuing smoking.

In October 2000, the veteran submitted a statement in support 
of his claim, including copies of articles from the American 
Heart Association and the Joint National Committee on 
Detection, Evaluation and Treatment of High Blood Pressure.  
He indicated that his inservice blood pressure readings 
revealed hypertension under the current standards.

In November 2001, the VA sent the veteran correspondence 
informing him of his rights and duties under the Veterans 
Claims Assistance Act of 2000.

In April 2003, the veteran withdrew his request to appear at 
a hearing before a member of the Board.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case (SOC), supplemental SOCs, and the Board's prior 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim, and of his and 
the VA's respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained to the extent 
possible, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran is claiming service connection for aortic 
stenosis with heart murmur.  He alleges that this condition 
was first manifested during his active duty service.  

The veteran served on active duty in the Army from May 1962 
to March 1966.  His entrance examination, performed in May 
1962, noted that his heart was normal.  A review of his 
service medical records indicated that he was found to have a 
systolic heart murmur in January 1965.  Following a cardiac 
workup, a February 1965 treatment report concluded that the 
murmur was most probably functional in etiology.  No other 
evidence of valvular disease was indicated.  His discharge 
examination, performed in January 1966, listed the heart as 
abnormal and indicated that there was a grade I/VI mitral 
area murmur.  Blood pressure was listed as 156/88, and a 
medical history, taken at that time, noted complaints 
including shortness of breath and pain or pressure in the 
chest.  

Post service medical records, beginning in 1978, revealed 
ongoing treatment for aortic stenosis.  In particular, an 
October 1978 treatment report noted an assessment of murmur 
which is suggestive of aortic stenosis.  A March 2000 VA 
cardiovascular examination revealed findings consistent with 
the diagnosis of mild calcific aortic stenosis with a valve 
area of 1.28 square centimeters.  The examiner opined:

It is my opinion that the heart murmur, 
which was first noted in 1964, is 
probably the murmur of aortic stenosis, 
which is pathological in nature.  I 
believe the aortic stenosis that was 
first suspected in 1978 and diagnosed in 
1993, is probably related to his in 
service heart murmur, that was first 
diagnosed in 1964.  

The veteran has also submitted numerous medical articles 
which support the general proposition that a heart murmur, in 
rare cases, could be a signal for more serious conditions. 

After reviewing the evidence of record, the Board concludes 
that the evidence is at least equally balanced on the 
important factual issues in this case, and thus the Board 
will apply the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)) in favor of the veteran.  The Board finds that the 
veteran's current aortic stenosis was initially manifested 
during his active duty service, thereby warranting service 
connection.

ORDER

Service connection for aortic stenosis with heart murmur is 
granted.



REMAND

The veteran is seeking service connection for hypertension.  
As indicated above, service connection for aortic stenosis 
with heart murmur has been granted.  Under these 
circumstances, a medical opinion should be obtained regarding 
the relationship, if any, between the veteran's aortic 
stenosis with heart murmur and his current hypertension.  
Thus, as part of the duty to assist the veteran with his 
claim, another examination is warranted.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, this issue is remanded to the RO for the 
following action:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for hypertension from his 
discharge from the service in March 1966 
to October 1978.  The RO should then 
obtain copies of related medical records 
which are not already on file.

2.	Following the above development, the RO 
should obtain an advisory medical 
opinion to examine the etiological 
relationship, if any, between the 
appellant's current hypertension and: 
(1) his service-connected aortic 
stenosis with heart murmur, and (2) his 
active duty  service. See 38 U.S.C.A. §  
5103A (2002). See 38 C.F.R. § 3.306(b) 
(2002).

a.	The examiner is requested to review 
the summary of the evidence of 
record as outlined in the preceding 
decision granting service 
connection for aortic stenosis with 
heart murmur.  The review of this 
summary does not take the place of 
a review of the claims folder 
itself and the medical reports 
contained therein.  It is requested 
that the examiner note that the 
claims folder itself has been 
reviewed.

3.  Thereafter, the RO should review the 
claim for service connection for 
hypertension, on a direct basis and 
secondary to service-connected aortic 
stenosis with heart murmur.  If the claim 
is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



